Citation Nr: 1810797	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-04 249	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability claimed as resulting from a failure to properly diagnose and treat a gastrointestinal disorder at a VA facility during April and May of 2007.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability claimed as resulting from a failure to properly diagnose and treat a gastrointestinal disorder at a VA facility during April and May of 2007.

3.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left (minor) wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran appellant served on active duty in the United States Army from August 1958 to August 1961.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in September 2008, and September 2010.  

The appellant presented testimony during a Travel Board hearing conducted at the RO by the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is included in the evidence of record. 

The Board remanded the case for additional development in June 2016.  The case has now been returned to the Board for appellate review.

In July 2017, the Board requested a medical expert opinion through the Veterans Health Administration pursuant to 38 U.S.C. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a VA physician specializing in gastroenterology was rendered in July 2017.  In September 2017, the Veteran and his representative were provided with a copy of the opinion and given 60 days in which to respond; no response was submitted by either the Veteran or his representative. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Accordingly, the Board declines to exercise jurisdiction over the hearing loss and tinnitus issues for Manlincon purposes as no such action on the part of the Board is warranted at this time. 


FINDINGS OF FACT

1.  The appellant has not incurred any additional gastrointestinal disability from the medical treatment that occurred in a VA facility in April and May of 2007.

2.  The appellant has not incurred any additional psychiatric disability secondary to alleged additional gastrointestinal disability claimed as due to the medical treatment that occurred in a VA facility in April and May of 2007.

3.  The appellant is right-handed. 

4.  There is no physical or radiographic evidence of any type of left wrist ankylosis.

5.  The appellant's left wrist disability has been manifested by subjective complaints of limited motion with pain on use and objective clinical findings of slight decreases in each plane of left wrist motion; there is no x-ray evidence of arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional gastrointestinal disability claimed as resulting from medical treatment that was rendered in a VA facility in April and May of 2007 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017). 

2.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for a psychiatric disability claimed as resulting from improper medical treatment for gastrointestinal complaints that was rendered in a VA facility in April and May of 2007 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017). 

3.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent have not been met for the left wrist disability.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, and 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003-5024, 5214, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and an effective date.

The appellant was provided notice as to his 38 U.S.C. § 1151 claims in correspondence dated in February 2008 (prior to the September 2008 rating action).  His claims were subsequently readjudicated in the January 2011 Statement of the Case (SOC) and in the April 2015 SOC, as well as in Supplemental Statements of the Case (SSOC) issued in April 2015 and November 2016.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same February 2008 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

Turning to the increased rating claim, the appellant was provided notice as to his left wrist claim in correspondence dated in August 2010 (prior to the September 2010 rating action).  His claim was subsequently readjudicated in the September 2011 SOC and in the SSOC issued in November 2016.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the August 2010 letter.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Finally, the United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the Court to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, neither the Veteran nor his representative has alleged any prejudice with regard to notice.  Thus the Board finds, based on the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's VA and private medical treatment records have been associated with the claims file and reviewed, as well as his written statements and testimony.  The appellant has not identified any additional relevant records.  VA gastrointestinal opinions were obtained in October 2016 and July 2017, and the Veteran was afforded wrist examinations in August 2010 and October 2016.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2016 Board remand, VA medical treatment records were obtained and the appellant was afforded medical examinations.  Therefore, substantial compliance has been achieved.

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this case for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 





II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

A.  Section 1151 claims

The appellant contends that he is entitled to 38 U.S.C. § 1151 benefits because he believes that he experienced a lack of proper care from VA medical care providers in April 2007, and again in May 2007.  He feels that he was not afforded timely or clinically adequate medical care by VA personnel.

The Veteran asserts that VA's failure to properly diagnose and treat his stomach condition caused him to develop a gastric ulcer and depression.  The Veteran maintains that, ever since his diagnosis, he has suffered immensely with bleeding ulcers; he also states that his tongue turned black and he almost died as a result of excessive bleeding.  The Veteran's representative contends that the Veteran currently suffers from severe and disruptive physical conditions, as well as a fear of premature death; as a result, he battles with intermittent episodes of anger and social detachment. 

In a statement in support of claim (VA Form 21-4138), dated in May 2007, the Veteran indicated that he was seeking to establish a claim for benefits under the provisions of 38 U.S.C. § 1151.  The Veteran stated that he started going to a VA facility for stomach and lower chest area pain.  He stated that the VA doctors kept giving him medication for constipation and problems with bowel movement; he kept returning due to pain and he kept being referred for bowel movement.  The Veteran reported that his condition became worse as he was passing dark stools and therefore his wife took him to a private hospital's emergency room.  He was eventually admitted to the hospital where he underwent imaging studies that revealed the presence of two bleeding ulcers.  The Veteran has indicated that he underwent surgery and received a blood transfusion due to massive loss of blood; he stated that he almost died from the loss of blood.  The Veteran contends that VA health care personnel did not address his medical needs and that they failed to diagnose his condition; he argues that, as a result, they almost caused his death.  He further contends that this, in turn, caused him to be depressed.

The Veteran had been treated for reflux symptoms as of 2004 and had been prescribed ranitidine.  An August 2004 VA treatment note indicates that he had guaiac positive stool.  He was seen in a VA facility on several occasions in April and May of 2007, for complaints of epigastric/abdominal pain and lower chest area pain.  It was thought by VA personnel that the pain was due to constipation.  Various testing was accomplished that did not reveal the underlying cause of the pain.  He was provided with a laxative and his medication was adjusted.

On May 10, 2007, the Veteran presented to a private hospital after having had a gastrointestinal bleed at his home.  The appellant was anemic with a decreased hemoglobin level and a decreased hematocrit; he was given two units of packed red blood cells.  Endoscopy revealed an ulcer in the stomach and one in the intestine.  Blood testing was negative for Helicobacter pylori (H. pylori).  The dosage of the Veteran's reflux medication was increased. 

At his personal hearing, in July 2015, the Veteran argued that the VA was negligent in failing to diagnose his condition and treat him for a gastric ulcer.  The Veteran maintained that he had been seen on several occasions at a VA hospital for complaints of epigastric and stomach pain, but he was not diagnosed until he went to a private hospital.  The Veteran contends that the April to May 2007 VA treatment was improper in that his peptic ulcer was not diagnosed or treated and that this failure to diagnose or treat led to his gastrointestinal bleeding with resultant anemia.  The Veteran also contends that he has been required to buy and take medication for gastrointestinal problems since then, that he developed an esophageal hernia, reflux disease and depression and that he is therefore entitled to benefits under 38 U.S.C. § 1151 for these additional disabilities.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claims were filed in March 2010, the amended statute must be applied.  Id.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The RO obtained a medical opinion from a VA physician in October 2016.  The VA internist reviewed the appellant's claims file and medical records, to include the treatment records from the VA and private providers dated in 2007.  The VA physician stated the appellant had had reflux symptoms since 2004, and that he had been prescribed ranitidine which treats stomach acid.  He subsequently was off of ranitidine in 2005 until it was resumed in September 2006 after he experienced stomach indigestion.  In the meantime, he was also on pain medication, including naproxen, and these medications are well known to cause adverse gastrointestinal effects, including ulcers.  The VA reviewer stated that the appellant was carefully followed by both his primary care physician and the emergency room, to include laboratory monitoring.  The reviewer noted that testing for blood in the stool was negative on April 24, 2007; April 29, 2007; and May 5, 2007.  No melena was present in the appellant's stools.  In addition, radiologic examination conducted on April 24, 2007, confirmed constipation in that there was a large amount of fecal material throughout the entire colon.  The appellant's hemoglobin values were normal.  A barium swallow conducted on May 3, 2007, was normal.  The reviewer stated that stomach acid, acid reflux and stomach and/or duodenal ulcers were usually treated with ranitidine and that this was done for the appellant.  The appellant was changed to the stronger omeprazole twice a day on May 7, 2007, and was doing better.  After the gastrointestinal bleed, he was placed on a similar drug at a higher dose.  On July 20, 2007, the appellant underwent imaging of his gastrointestinal tract and no mass or ulcers were found in his esophagus, stomach or duodenum.  The reviewer concluded that there was no evidence that any VA medical treatment was negligent or careless or that there was a lack of proper skill or judgment.  

As previously noted, the Board requested a medical expert opinion through the Veterans Health Administration pursuant to 38 U.S.C. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a VA physician specializing in gastroenterology was rendered in July 2017.  The gastroenterologist opined that the Veteran was properly treated by VA for his manifestations of peptic ulcer disease, including with medication, and that he is currently on a similar medication regimen.  The gastroenterologist stated that the appellant did not have any additional disability from the VA treatment in April and May of 2007.  He noted that the Veteran's current gastrointestinal conditions were chronic, existed prior to 2007 and are seen in the appellant's age group and with his co-morbid disorders.  The gastrointestinal specialist concluded that the treatment afforded the appellant was not careless, negligent or lacking in proper skill and that there was no error in judgment.

Given that there is no competent evidence to contradict these opinions, the appellant's gastrointestinal claim must be denied.  In addition, since the 38 U.S.C. § 1151 claim for a psychiatric disorder is based on the denied 38 U.S.C. § 1151 gastrointestinal claim and because there is no evidence of record that provides an etiologic nexus between the VA medical treatment of his gastrointestinal condition and his claimed psychiatric disorder, a grant of the psychiatric disorder claim is not warranted.  Furthermore, the Board notes that the appellant is currently pursuing another theory of entitlement to service connection for a psychiatric disorder (posttraumatic stress disorder based on in-service events).

The Board has also considered the appellant's statements and those of his representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the proper standard of care for gastrointestinal symptoms is not the type of information as to which a lay person can provide competent evidence on questions of diagnosis or methodology.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Board acknowledges the appellant's belief that he incurred additional disability due to VA medical treatment in 2007.  However, the appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation or proper medical procedures.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining causal connections for any medical or gastrointestinal or psychiatric condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Unlike the appellant's symptoms and medical history, whether there is additional disability resulting from the medical treatment that occurred in a VA facility in April and May of 2007 is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  

A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, his lay opinion as to whether he has incurred any additional disability due to VA medical treatment is not competent and therefore has no probative value.  See Id. 

Thus, the Board cannot give decisive probative weight to the opinions of the appellant regarding his gastrointestinal and psychiatric pathology because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute as competent medical evidence and lacks probative value. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the appellant incurred additional disability of any kind as a result of his VA medical treatment in April and May of 2007.  There is no competent evidence that the appellant developed any additional disability of any kind as a result of the VA medical treatment he received at any time.  The clinical evidence of record does not indicate the existence of any such additional disability.  Two VA physicians have stated that there is no evidence that the appellant has any disability related to VA medical treatment.

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for additional gastrointestinal disability due to medical treatment that occurred in a VA facility in April and May of 2007.  The preponderance of the evidence also demonstrates that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for any psychiatric disability due to medical treatment that occurred in a VA facility in April and May of 2007.  See 38 U.S.C. § 1151; 38 C.F.R. § 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  As the preponderance of the evidence indicates that the Veteran does not experience any additional disability of any kind due to VA treatment afforded him in April and May of 2007, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, each claim is denied. 

B.  Increased rating claim

The appellant contends that he is entitled to a higher disability rating for his left wrist disability than the 10 percent rating that is currently assigned.  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102, 4.3, 4.7.  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The appellant is right-handed as reflected in the report associated with the VA examination conducted in August 2010, and his service medical records.  Thus, any rating for the left wrist is to be made on the basis of the left upper extremity being the minor extremity. 

The appellant underwent removal of a ganglion cyst from his left wrist while he was on active duty.  Thus, he is service-connected for the residuals of that cyst removal.  However, the rating schedule does not include any Diagnostic Code specific to ganglion removal.  The RO has rated the disability by analogy to Diagnostic Code 5020, synovitis.  See 38 C.F.R. § 4.20.  The conditions listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  When the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Pursuant to 38 C.F.R. § 4.45(f), the wrist is considered a major joint.

Diagnostic Code 5215 is used for limitation of motion of the wrist.  Normal ranges of wrist motion are 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  See 38 C.F.R. § 4.71, Plate I. 

Limitation of dorsiflexion of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist in line with the forearm warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is the highest evaluation assignable under this code.  

Ratings higher than 10 percent can be assigned under Diagnostic Code 5214 for various degrees of ankylosis.  Ankylosis of the wrist on the minor side is rated 20 percent for favorable ankylosis, 30 percent for ankylosis in any other position except favorable, and 40 percent for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

A higher rating of 60 percent could also be assigned under Diagnostic Code 5125, loss of use of the hand, which is accompanied by entitlement to special monthly compensation.  However, this Diagnostic Code is not for application because the appellant is not shown to have loss of use of the left hand.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment). 

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. 

Turning to the medical evidence of record, the appellant was afforded a VA left wrist examination in August 2010.  Radiographic examination of the left wrist was normal.  The appellant was noted to be right hand dominant.  The appellant exhibited a full range of motion of the left wrist in all planes, including after repetitive motion.  Pain was noted at the endpoints.  There was tenderness and guarding of movement.  The examiner stated that no left wrist ankylosis was present.

The appellant subsequently underwent a VA left wrist examination in December 2014.  The appellant exhibited a full range of motion of the left wrist in all planes, including after repetitive motion.  The examining physician stated that there was no evidence of painful motion.  The examiner stated that there was no tenderness or pain on palpation of the joints or soft tissue.  Muscle strength was 5/5.

The appellant was afforded another VA left wrist examination in October 2016.  The appellant exhibited left wrist flexion from zero to 50 degrees; dorsiflexion from zero to 65 degrees; ulnar deviation from zero to 40 degrees; and radial deviation from zero to 30 degrees.  There was no additional loss of motion after repetitive motion was performed by the appellant.  Muscle strength was 5/5 on the right and on the left.  No muscle atrophy was present.  The examiner stated that the appellant did not report experiencing any flare-ups.

Review of several hundred pages of VA treatment records dated between May 1997 and November 2016 reveals that the appellant complained of wrist pain in 1999, and that he was thought to have carpal tunnel syndrome bilaterally starting in 2001.  However, the carpal tunnel diagnosis was never confirmed.  In 2006, the appellant was diagnosed with a left hand tremor; that tremor has been determined to not be service-connected and separate from the left wrist disability.  From 2007 onward, the appellant sought treatment for complaints relating to the left hand tremor.  In 2010, the appellant was provided with a two-pound wrist weight to help with the effects of the hand tremors which affected his motor coordination.  But there is no indication that the appellant required treatment for his service-connected left wrist disability.

As previously noted, the current 10 percent evaluation assigned for the residuals of the left wrist ganglion removal has been assigned under Diagnostic Code 5020, synovitis, and synovitis is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  38 C.F.R. Part 4, Diagnostic Codes 5003-5020.  

Based on the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted during the appeal period.  Dorsiflexion of the left wrist was never measured as being less than 15 degrees and palmar flexion was never in line with the forearm, including after repetitive testing and even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Additionally, no ankylosis of the left wrist has ever been shown.  Thus, the appellant has not met the criteria for a compensable evaluation pursuant to the Diagnostic Codes relevant to the wrist.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5214, 5215).

Therefore, pursuant to Diagnostic Code 5020 and Diagnostic Code 5003, because the wrist is a major joint, and because the appellant's left wrist limitation of motion is noncompensable under the Diagnostic Codes for the wrist, a 10 percent evaluation is for application.  A 10 percent rating is the highest rating available for limitation of motion that is noncompensable (Diagnostic Code 5003).  However, no degenerative arthritis of the left wrist has been established by x-ray.  But, given the Veteran's reports of pain and limitation of motion, the Board finds that the criteria for a 10 percent rating based on additional functional limitation is warranted pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In reaching that determination, the Board finds no prejudice to the Veteran in proceeding with the adjudication even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 creates range of motion and other testing requirements with which VA must comply.  As noted, the 10 percent rating presently assigned represents the maximum rating for such disability based on limitation of range of motion of the wrist.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the wrist, which has not been shown or argued.  Therefore, the Board finds that the pertinent VA examination reports are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board concludes the objective medical evidence and the appellant's written statements and July 2015 Travel Board hearing testimony regarding his symptomatology show a level of disability that more nearly approximates that associated with the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7.  The Board concludes that a rating greater than 10 percent for additional limitation of function is not warranted as the evidence does not show symptoms consistent with ankylosis of the left wrist.  In that regard, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)).  In addition, the appellant has normal muscle strength and no evidence of atrophy.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the appellant's left wrist disability.  Therefore, the Board finds that while the Veteran's service-connected left wrist disability is entitled to a 10 rating pursuant to Diagnostic Codes 5020, 5215 and 5003 and the DeLuca criteria enumerated above, a disability evaluation in excess of 10 percent is not warranted at any time during the appeal period. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected left wrist disability, but the disability evaluation currently in effect contemplates these schedular limitations, as discussed above. 

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an evaluation in excess of the currently assigned 10 percent is not warranted.  The pain and functional limitations caused by the left wrist disability are contemplated in the evaluation for the symptomatology of the left wrist that is represented by the current 10 percent evaluation.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, the Board finds that the assignment of any separate stage is not warranted based on the evidence of record.

Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the left wrist disability.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional gastrointestinal disability claimed as a result of medical treatment that occurred in a VA facility in April and May of 2007 is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a psychiatric disorder claimed to be the result of additional gastrointestinal disability incurred due to treatment rendered in a VA facility in April and May of 2007 is denied.

A disability evaluation in excess of 10 percent for the left wrist disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


